Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.

Response to Arguments
The applicant's arguments filed February 23, 2021 have been fully considered 
and respectfully found persuasive.  Applicant argued the following:
 [1] Pahlevaninezhad and Deboy fail to teach “…when the difference ε is greater than a reference difference ε*, controls adjustment by the inverter of the instantaneous cyclic ratios αabc to reduce the difference ε to a value less than the reference difference ε*.” 

Regarding [1], the examiner respectfully agrees that Pahlevaninezhad and Deboy fail to explicitly teach a reference difference ε* with the claimed functionality.  Divan has been provided to address this element and its function.
DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Objections
Claim 9 is objected to because of the following informality: 
It appears that the dynamic of adjustment should be a dynamic of adjustment.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Pahlevaninezhad et al. (U.S. Publication No. 2017/0070163; hereinafter “Pahlevaninezhad”) in view of Divan (U.S. Patent No. 4,730,242; hereinafter “Divan”).
Regarding claim 1, Pahlevaninezhad teaches a method of controlling a generator comprising an inverter (Figs. 4/10, DC/AC inverter) provided with electronic switches (Figs. 4/10, S1-4) which, controlled (Fig. 10, 100) based on instantaneous cyclic ratios αabc, (Fig. 10, duty cycles of S1-4) enable said inverter (Figs. 4/10, DC/AC inverter)  to deliver to an electrical distribution grid ([0053]) an electrical power Pabc (Fig. 10, Distributed Power; [0053]) at an AC voltage Vabc, termed a source voltage (Fig. 10, Vg; [0092]), and an AC current Iabc, termed a source current (Fig. 10, Ig), said voltage Vabc (Fig. 10, Vg; [0092]) and current Iabc (Fig. 10, Ig) having a frequency fabc, (Fig. 10, Fsw) the inverter (Figs. 4/10, DC/AC inverter) being controlled (Fig. 10, 100) by a control law (Fig. 10, 100) that comprises: 
a) an integration loop (Fig. 10, Loop ig/110/ig*) configured to evaluate (Fig. 10) a difference ε (Fig. 10, eig) between the source current Iabc (Fig. 10, Ig) and a current Ir, (Fig. 10, Ig*) termed a grid current (Fig. 10, Ig*), estimated by an observation loop (Fig. 10, loop observing Ig and Ig*) and actually required (Fig. 10) by the electrical distribution grid ([0053]); 
b) a correction loop (Fig. 10, Loop 140/150/170/180/190/200/220/230/160) which controls (Fig. 10, 100) adjustment (Fig. 10, 160) by the inverter (Figs. 4/10, DC/AC inverter) of the instantaneous cyclic ratios αabc (Fig. 10, duty cycles of S1-4) to reduce ([0097]) the difference ε (Fig. 10, eig). does not teach insulated gate bipolar transistor electronic switches and that when the difference ε is greater than a reference difference ε*, controls adjustment by the inverter of the instantaneous cyclic ratios αabc to reduce the difference ε to a value less than the reference difference ε*.
Divan, however, does teach insulated gate bipolar transistor electronic switches (Figs. 5/9; Fig. 5, 70-75) and that when the difference ε (Figs. 5/9; Fig. 9, IL-IX) is greater (Figs. 5/9; Fig. 9, 120; [Column 10, line 52 – Column 11, line 6]) than a reference difference ε* (Figs. 5/9; Fig. 9, Imin), controls (Figs. 5/9; Fig. 9, 120; [Column 10, line 52 – Column 11, line 6]) adjustment (Figs. 5/9; Fig. 9, 122) by the inverter (Figs. 5/9; Fig. 5) of the instantaneous cyclic ratios αabc ([Column 10, line 52 – Column 11, line 6]) to reduce [Column 10, line 52 – Column 11, line 6]) the difference ε (Figs. 5/9; Fig. 9, IL-IX) to a value less [Column 10, line 52 – Column 11, line 6]) than the reference difference ε* (Figs. 5/9; Fig. 9, Imin).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pahlevaninezhad to include the features of Divan because it would enable determination when sufficient excess energy is stored in the inductor to ensure that the voltage at the input of the inverter is returned to zero thereby decreasing switching losses.  
Regarding claim 2, Pahlevaninezhad as modified teaches the method according to Claim 1, wherein the grid current Ir (Fig. 10, Ig*) is estimated (Fig. 10, Ig*) based on the source voltage Vabc, (Fig. 10, Vg; [0092]), the abc (Fig. 10, Ig) and the frequency fabc.  (Fig. 10, Fsw).
Regarding claim 3, Pahlevaninezhad as modified teaches the method according to Claim 1, wherein the step a) includes measurement (Fig. 10) of the source voltage Vabc, (Fig. 10, Vg; [0092]), the source current Iabc, (Fig. 10, Ig) and the frequency fabc, (Fig. 10, Fsw), and the source voltage Vabc, (Fig. 10, Vg; [0092]), the source current Iabc, (Fig. 10, Ig) and the frequency fabc (Fig. 10, Fsw) are measured (Fig. 10) at a level of terminals (Fig. 10, sense terminals at output) connecting the inverter (Figs. 4/10, DC/AC inverter) to the electrical distribution grid ([0053]).  
Regarding claim 4, Pahlevaninezhad as modified teaches the method according to Claim 1, wherein the observation loop (Fig. 10, loop observing Ig and Ig*) also estimates based on the source voltage Vabc, (Fig. 10, Vg; [0092]), the source current Iabc (Fig. 10, Ig) and the frequency fabc, (Fig. 10, Fsw), a voltage Vr, (Fig. 10, Vg) termed a grid voltage (Fig. 10, Vg), actually required (Fig. 10) on the electrical distribution grid ([0053]), the grid voltage Vr (Fig. 10, Vg) and the grid current I, (Fig. 10, Ig*) being estimated (Fig. 10) based on a model (Fig. 10; [0099]; [0107]) of the connection of the inverter (Figs. 4/10, DC/AC inverter) to the electrical distribution grid ([0053]).  
Regarding claim 5, Pahlevaninezhad as modified teaches the method according to Claim 4, wherein the correction loop (Fig. 10, Loop 140/150/170/180/190/200/220/230/160) determines (Fig. 10), based on the grid voltage V, (Fig. 10, Vg) and a difference ∆ε (Fig. 10, 140) between the difference ε (Fig. 10, eig) and the reference difference ε* (Fig. 10, 140 reference – grid current controller internal reference), a current (Fig. 10, Adjusted Ig) and a voltage (Fig. 10, Adjusted Vg) respectively termed adjusted current Iabcref (Fig. 10, Adjusted Ig) and adjusted voltage Vabcref (Fig. 10, Adjusted Vg) that the inverter (Figs. 4/10, DC/AC inverter) must actually deliver (Fig. 10) to the electrical distribution grid ([0053]).  
Regarding claim 6, Pahlevaninezhad as modified teaches the method according to Claim 5, wherein the correction loop (Fig. 10, Loop 140/150/170/180/190/200/220/230/160) estimates (Fig. 10) a first adjustment difference εx (Fig. 10, adjustment in 140 leading to d/150) between the adjusted current Iabcref (Fig. 10, Adjusted Ig) and the source current Iabc (Fig. 10, Ig) and between the adjusted voltage Vabcref (Fig. 10, Adjusted Vg) and the source voltage Vabc. (Fig. 10, Vg; [0092]).  
Regarding claim 7, Pahlevaninezhad as modified teaches the method according to Claim 5, wherein the correction loop (Fig. 10, Loop 140/150/170/180/190/200/220/230/160) estimates (Fig. 10) a second adjustment difference εu (Fig. 10, adjustment in 230 leading to Fsw) between the adjusted ratios αref (Fig. 10, d/150) and the instantaneous cyclic ratios αabc, (Fig. 10, d/150) the adjusted ratios αref (Fig. 10, d/150) being cyclic ratios enabling the inverter (Figs. 4/10, DC/AC inverter) to deliver the adjusted current Iabcref (Fig. 10, Adjusted Ig) and the adjusted voltage Vabcref. (Fig. 10, Adjusted Vg).
Regarding claim 8, Pahlevaninezhad as modified teaches the method according to Claim 6, wherein the correction loop (Fig. 10, Loop 140/150/170/180/190/200/220/230/160) estimates (Fig. 10), based on the first adjustment difference εx (Fig. 10, adjustment in 140 leading to d/150) and the second adjustment difference εu, (Fig. 10, adjustment in 230 leading to Fsw) the correction ∆αref (Fig. 10, output of 160 – vgs1-4) to be made to the instantaneous cyclic ratios αabc (Fig. 10, duty cycles of S1-4) for the inverter (Figs. 4/10, DC/AC inverter) to deliver the adjusted current Iabcref. (Fig. 10, Adjusted Ig). 
Regarding claim 9, Pahlevaninezhad as modified teaches the method according to Claim 1, wherein the difference ε (Fig. 10, eig) is evaluated (Fig. 10) in successive time increments (Fig. 10, Evaluated at 110, Evaluated at 140, Evaluated at 160) as to determine evolution thereof (Fig. 10).  
Regarding claim 10, Pahlevaninezhad as modified teaches the method according to Claim 9, wherein the dynamic of adjustment (Fig. 10, 100) by the inverter (Figs. 4/10, DC/AC inverter) of the source current Iabc (Fig. 10, Ig) depends on the evolution (Fig. 10, Evaluated at 110, Evaluated at 140, Evaluated at 160) of the difference ε (Fig. 10, eig).  
Regarding claim 11, Pahlevaninezhad as modified teaches the method according to Claim 1, wherein the inverter (Figs. 4/10, DC/AC inverter) forms with at least one source of renewable energy (Fig. 10, Caux), an accumulation system (Fig. 10) including a reserve of power (Fig. 10, power/energy reserved in capacitive/inductive elements) and/or of energy (Fig. 10, power/energy reserved in capacitive/inductive elements), and the control law (Fig. 10, 100), a virtual generator (Fig. 10, 100; [0099]; [0107]), abc (Fig. 10, Distributed Power; [0053]) being an active and/or reactive power (Fig. 10) controlling (Fig. 10, 100) by statism (Fig. 10, 100), respectively, the frequency fabc (Fig. 10, Fsw) and RMS voltage Vrms (Fig. 10, RMS of Vg; [0092]) of the source voltage Vabc, (Fig. 10, Vg; [0092]) the method comprising control (Fig. 10, 100) of the virtual generator (Fig. 10, 100; [0099]; [0107]) by the control law (Fig. 10, 100) so that the virtual generator (Fig. 10, 100; [0099]; [0107]) executes (Fig. 10; [0099]; [0107[) an adjustment (Fig. 10) of the power Pabc delivered (Fig. 10, Distributed Power; [0053]) to the electrical distribution grid ([0053]), said adjustment (Fig. 10) being configured to compensate (Fig. 10; [Abstract]) a variation ([Abstract]) of the active/reactive power (Fig. 10) consumed by the electrical distribution grid ([0053]).  
Regarding claim 12, Pahlevaninezhad as modified teaches the method according to Claim 11, wherein the control law (Fig. 10, 100) is configured (Fig. 10; [0099]; [0107]) to confer on the virtual generator (Fig. 10, 100; [0099]; [0107]), via the inverter (Figs. 4/10, DC/AC inverter), a possibility ([0099]; [0107]) of forming the electrical distribution grid ([0053]).  
Regarding claim 13, Pahlevaninezhad as modified teaches the method according to Claim 11, wherein the control law (Fig. 10, 100) is configured to connect the virtual generator (Fig. 10, 100; [0099]; [0107]) in parallel with at least one (Fig. 10, 10/60) other power production source (Fig. 10, 60) connected to the electrical distribution grid ([0053]).  
Regarding claim 14, Pahlevaninezhad as modified teaches the method ref (Fig. 10, Vdc) to first terminals (Fig. 10, +/-) of the energy source (Fig. 10, Vdc input source) so that the energy source (Fig. 10, Vdc input source) delivers a power Psr, (Fig. 4, Power at output) said power Psr (Fig. 4, Power at output) including power fluctuations ([Abstract]), the accumulation system (Fig. 10) is controlled (Fig. 10, 100) to compensate the fluctuations ([Abstract]).  
Regarding claim 15, Pahlevaninezhad as modified teaches a non-transitory computer-readable medium including computer-readable instructions thereon that, when executed by a computer ([0099]; [0107]) or a controlled card ([0099]; [0107]), cause the computer ([0099]; [0107]) or controlled card ([0099]; [0107]) to perform ([0099]; [0107]) the method according to Claim 1 (Fig. 10).  
Regarding claim 16, Pahlevaninezhad teaches a generator comprising an inverter (Figs. 4/10, DC/AC inverter) provided with electronic switches (Figs. 4/10, S1-4) which, controlled (Fig. 10, 100) based on instantaneous cyclic ratios α abc, (Fig. 10, duty cycles of S1-4) enable said inverter (Figs. 4/10, DC/AC inverter) to deliver to an electrical distribution grid ([0053]) an electrical power Pabc (Fig. 10, Distributed Power; [0053]) at an AC voltage Vabc, termed a source voltage (Fig. 10, Vg; [0092]), and an AC current Iabc, termed a source current (Fig. 10, Ig), said voltage Vabc (Fig. 10, Vg; [0092]) and current Iabc (Fig. 10, Ig) having a frequency fabc, (Fig. 10, Fsw) the inverter (Figs. 4/10, DC/AC inverter) being controlled (Fig. 10, 100) by a control law 100) that includes:  a) an integration loop (Fig. 10, Loop ig/110/ig*) configured to evaluate (Fig. 10) a difference ε (Fig. 10, eig) a between the source current Iabc (Fig. 10, Ig) and a current Ir, termed a grid current (Fig. 10, Ig*), estimated (Fig. 10) by an observation loop (Fig. 10, loop observing Ig and Ig*) and actually required (Fig. 10) by the electrical distribution grid ([0053]); b) a correction loop (Fig. 10, Loop 140/150/170/180/190/200/220/230/160) which controls (Fig. 10, 100) adjustment (Fig. 10, 160) by the inverter (Figs. 4/10, DC/AC inverter) of the instantaneous cyclic ratios αabc (Fig. 10, duty cycles of S1-4) to reduce ([0097]) the difference ε (Fig. 10, eig). Pahlevaninezhad does not teach insulated gate bipolar transistor electronic switches and that when the difference ε is greater than a reference difference ε*, controls adjustment by the inverter of the instantaneous cyclic ratios αabc to reduce the difference ε to a value less than the reference difference ε*.
Divan, however, does teach insulated gate bipolar transistor electronic switches (Figs. 5/9; Fig. 5, 70-75) and that when the difference ε (Figs. 5/9; Fig. 9, IL-IX) is greater (Figs. 5/9; Fig. 9, 120; [Column 10, line 52 – Column 11, line 6]) than a reference difference ε* (Figs. 5/9; Fig. 9, Imin), controls (Figs. 5/9; Fig. 9, 120; [Column 10, line 52 – Column 11, line 6]) adjustment (Figs. 5/9; Fig. 9, 122) by the inverter (Figs. 5/9; Fig. 5) of the instantaneous cyclic ratios αabc ([Column 10, line 52 – Column 11, line 6]) to reduce [Column 10, line 52 – Column 11, line 6]) the difference ε (Figs. 5/9; Fig. 9, IL-IX) to a value less [Column 10, line 52 – Column 11, line 6]) than the reference Imin).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Pahlevaninezhad in view of Divan and further in view of Deboy et al. (U.S. Publication No. 2015/0008748; hereinafter “Deboy”).
Regarding claim 17, Pahlevaninezhad as modified teaches the method according to Claim 1. Pahlevaninezhad does not teach the inverter delivers the source voltage by converting a direct current (DC) voltage received from a power source to the AC voltage Vabc.
Deboy, however, does teach the inverter (Figs. 1-6/7B, 2) delivers the source voltage (Figs. 1-6/7B, V2 source voltage; [0018]-[0024]) by converting a direct current (DC) voltage (Figs. 1-6/7B, V3; [0018]-[0024]) received from a power source (Figs. 1-6/7B, 3; [0018]-[0024]) to the AC voltage Vabc (Figs. 1-6/7B, V2 AC voltage; [0018]-[0024]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pahlevaninezhad to include the features of Deboy because it would improve conversion efficiency by producing transformations that are consistent with the power grid.
Regarding claim 18, Pahlevaninezhad as modified teaches the method according to Claim 17. Pahlevaninezhad does not teach the power source is a source of renewable energy.
Deboy, however, does teach the power source (Figs. 5-6/7B, 3; [0018]-[0024]) is a source of renewable energy ([0089]).

Regarding claim 19, Pahlevaninezhad as modified teaches the method according to claim 18. Pahlevaninezhad does not teach the power source converts one of solar energy, wind energy, water energy, and thermodynamic machine energy into electric power.
Deboy, however, does teach the power source (Figs. 5-6/7B, 3; [0018]-[0024]) converts one of solar energy, wind energy, water energy, and thermodynamic machine energy into electric power ([0089]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pahlevaninezhad to include the features of Deboy because it would improve conversion efficiency by producing transformations that are consistent with the power grid.

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837